Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find it was legally sufficient to establish that the appellant committed acts, which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree (see Penal Law § 195.05; Matter of Shaunise R., 40 AD3d 766 [2007]; Matter of Garrick B., 30 AD3d 217, 218 [2006]; Matter of Darnell C., 305 AD2d 405 [2003]). Moreover, in conducting an independent review of the weight of the evidence (cf. CPL 470.15 [5]; People v *780Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (cf. People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the findings of fact were not against the weight of the evidence (cf. People v Romero, 7 NY3d 633 [2006]). Mastro, J.E, Florio, Eng and Chambers, JJ., concur.